THIRD AMENDMENT TO THE AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF INDIANTOWN COGENERATION, L.P. THIS THIRD AMENDMENT TO THE AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF INDIANTOWN COGENERATION, L.P. (this " Third Amendment ") dated as of the 4th day of June, 1999 by and among PALM POWER CORPORATION/, a Delaware corporation ("Palm"), TOYAN ENTERPRISES, a California corporation ("Toyan"), INDIANTOWN PROJECT INVESTMENT PARTNERSHIP, L.P., a Delaware limited partnership ("IPIP"), TIFD III-Y INC., a Delaware corporation ("TIFD") and THALEIA, LLC, a Delaware limited liability company ("Thaleia" and together with Palm, IPIP, Toyan and TIFD, the "Partners"). STATEMENT OF PURPOSE WHEREAS, Partners are parties to that certain Amended and Restated Limited Partnership Agreement of Indiantown Cogeneration, L.P. (the "Partnership") dated September 30, 1992 (as amended by the First Amendment thereto, dated as of November 1, 1994, the Cogentrix Amendment thereto dated August 10, 1998 and the Dana Amendment thereto dated August 10, 1998, the "Agreement"). WHEREAS, TIFD is the owner of a 40% limited partner interest (the "Partnership Interest") in the Partnership, which limited partnership interest includes BOC Partner Rights. WHEREAS, pursuant to that certain Purchase Agreement dated as of June 3, 1999 by and between Thaleia and TIFD (the "Purchase Agreement "), TIFD has agreed to sell, and Thaleia has agreed to purchase the Partnership Interest, including the BOC Partner Rights, in three installments as follows: at the First Closing (as defined in the Purchase Agreement), Thaleia shall purchase a 19.9% interest in the Partnership, at the Second Closing (as defined in the Purchase Agreement), Thaleia shall purchase a 20.0% interest in the Partnership (including the BOC Partner Rights held by TIFD), and at the Third Closing (as defined in the Purchase Agreement), Thaleia shall purchase a 0.1% interest in the Partnership, in each case, subject to the terms and conditions set forth in the Purchase Agreement (such sale, the "Proposed Sale"). WHEREAS, Thaleia is a wholly-owned indirect subsidiary of Cogentrix Energy, Inc. and, as such, qualifies as a PGE Corp.-Cogentrix Affiliate under the Agreement. WHEREAS, the Partners desire to amend the Agreement in certain respects in connection with the Proposed Sale. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Partners intending to be legally bound, hereby agree as follows: 1. Certain Terms. All capitalized terms used herein without definition shall have the meanings assigned thereto in the Agreement. 2. Effective Date. This Agreement shall be effective as of the date hereof except for the provisions set forth in Sections 3(a), (c), (d), (e), (f), (g), (h) and (j), which shall become effective as of the Second Closing (as defined in the Purchase Agreement). 3. Amendments to Agreement. (a)The definition of "BOC Partner" in Section 1.7 of the Agreement is hereby amended by deleting the name "TIFD" in subsections (i) and (ii) thereof and adding Thaleia in lieu thereof. (b)Section 1.7 of the Agreement is hereby amended to include the following term: "Thaleia" means Thaleia LLC, a Delaware limited liability company. (c)Section 6.1(b) of the Agreement is hereby amended by deleting the phrase "TIFD Representatives: Robert E. Maxwell and Michael Tzougrakis" therefrom and adding the phrase "Thaleia Representatives: Thomas J.
